Exhibit 10.2

AMENDMENT AGREEMENT NO. 1

THIS AMENDMENT AGREEMENT NO. 1 (this “Amendment”), dated as of April 16, 2015,
is made among NanoString Technologies, Inc., a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors listed on the signature pages hereof
under the heading “SUBSIDIARY GUARANTORS” (each a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”, and together with the Borrower, each
an “Obligor” and, collectively, the “Obligors”) and the Lenders listed on the
signature pages hereof under the heading “LENDERS” (each a “Lender” and,
collectively, the “Lenders”).

The Obligors and the Lenders are parties to that certain Term Loan Agreement,
dated as of April 1, 2014 (as further amended, amended and restated, modified or
supplemented from time to time, the “Term Loan Agreement”).

The Obligors have proposed the amendments to the Term Loan Agreement as set
forth below, and the Lenders have agreed to such amendments, subject to the
terms and conditions hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1 Definitions; Interpretation.

(a) Terms Defined in Term Loan Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Term Loan Agreement.

(b) Interpretation. The rules of interpretation set forth in Section 1.03 of the
Term Loan Agreement shall be applicable to this Amendment and are incorporated
herein by this reference.

SECTION 2 Amendments.

(a) In reliance upon the representations and warranties of each Obligor set
forth in this Amendment, the Term Loan Agreement shall be amended as follows,
effective as of the date hereof:

(i) The following definition in Section 1.01 of the Term Loan Agreement shall be
amended and restated in its entirety as follows:

“Commitment Period” means the period from and including the Closing Date and
through and including November 30, 2015.”

(ii) Section 6.03(b) of the Term Loan Agreement shall be amended and restated in
its entirety as follows:

“(b) Borrowing Date. Such optional Borrowing shall occur on or prior to
November 30, 2015.”

 

1



--------------------------------------------------------------------------------

SECTION 3 Representations and Warranties; Reaffirmation. To induce the Lenders
to enter into this Amendment, each Obligor hereby represents and warrants to
each Lender on the date hereof as follows:

(a) This Amendment is within such Obligor’s corporate powers and has been duly
authorized by all necessary corporate and, if required, by all necessary
shareholder action. This Amendment has been duly executed and delivered by such
Obligor and constitutes a legal, valid and binding obligation of such Obligor,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (ii) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(b) Each Obligor hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents to which it is a party remain in full force and effect,
undiminished by this Amendment, except as expressly provided herein. By
executing this Amendment, such Obligor acknowledges that it has read, consulted
with its attorneys regarding, and understands the Amendment.

(c) On the date hereof, after giving effect to this Amendment, no Default shall
have occurred and be continuing.

SECTION 4 Miscellaneous.

(i) Term Loan Agreement Otherwise Not Affected; No Waiver. Except as expressly
contemplated hereby, the Term Loan Agreement shall remain unchanged and in full
force and effect and is hereby ratified and confirmed in all respects. Nothing
contained herein shall be deemed to constitute a waiver of compliance with any
term or condition contained in the Term Loan Agreement or any of the other Loan
Documents or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, the Lenders reserve all rights, privileges and
remedies under the Loan Documents. All references in the respective Loan
Documents to the Term Loan Agreement shall be deemed to be references to the
Term Loan Agreement as amended hereby.

(b) No Reliance. Each Obligor hereby acknowledges and confirms to the Lenders
that such Obligor is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

(c) Binding Effect. This Amendment shall be binding upon, inure to the benefit
of and be enforceable by the Borrower, each Subsidiary Guarantor, each Lender
and their respective successors and assigns.

(d) Governing Law. This Amendment and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Amendment and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

 

2



--------------------------------------------------------------------------------

(e) Complete Agreement; Amendments. This Amendment and the other Loan Documents
contain the entire and exclusive agreement of the parties hereto and thereto
with reference to the matters discussed herein and therein. This Amendment
supersedes all prior commitments, drafts, communications, discussions and
understandings, oral or written, with respect thereto. This Amendment may not be
modified, amended or otherwise altered except in accordance with the terms of
Section 12.04 of the Term Loan Agreement.

(f) Severability. Whenever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Amendment shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Amendment, or the validity or effectiveness of such provision in any other
jurisdiction.

(g) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page of this Amendment by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Amendment.

(h) Interpretation. This Amendment is the result of negotiations between and has
been reviewed by counsel to the Lenders, the Obligors and other parties, and is
the product of all parties hereto. Accordingly, this Amendment shall not be
construed against any of the Lenders merely because of such Lender’s involvement
in the preparation thereof.

(i) Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect. This Amendment shall be deemed a Loan Document.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER NANOSTRING TECHNOLOGIES, INC.

By   /s/ James A. Johnson

  Name: James A. Johnson   Title: Chief Financial Officer Address for Notices:
530 Fairview Avenue, N. Suite 2000 Seattle, WA 98109 Attn:    General Counsel
Tel.:     206-378-6266 Fax:     206-378-6288     Email:
    ksmith@nanostring.com SUBSIDIARY GUARANTORS NANOSTRING TECHNOLOGIES
INTERNATIONAL, INC.

By   /s/ James A. Johnson

  Name: James A. Johnson   Title: Treasurer Address for Notices: 530 Fairview
Avenue, N. Suite 2000 Seattle, WA 98109 Attn:    General Counsel Tel.:
    206-378-6266 Fax:     206-378-6288 Email:     ksmith@nanostring.com

 

A-1



--------------------------------------------------------------------------------

LENDERS   CAPITAL ROYALTY PARTNERS II L.P.     By: CAPITAL ROYALTY PARTNERS II
GP L.P., its General Partner       By: CAPITAL ROYALTY PARTNERS II GP LLC, its
General Partner        

By:   /s/ Nathan Hukill

        Name: Nathan Hukill         Title: President & Chairman of the
Investment Committee PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.     By:
PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP L.P., its General Partner      
By: PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP LLC, its General Partner  
     

By:   /s/ Nathan Hukill

          Name: Nathan Hukill           Title: President & Chairman of the
Investment Committee   CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P.     By: CAPITAL
ROYALTY PARTNERS II (CAYMAN) GP, L.P., its General Partner       By: CAPITAL
ROYALTY PARTNERS II (CAYMAN) GP, LLC, its General Partner        

By:   /s/ Nathan Hukill

          Name: Nathan Hukill           Title: President & Chairman of the
Investment Committee  

 

WITNESS:

By:   /s/ Nicole Nesson

Name: Nicole Nesson

 

A-2



--------------------------------------------------------------------------------

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “B” (CAYMAN) L.P.    

By: CAPITAL ROYALTY PARTNERS II (CAYMAN) GP, L.P.,

its General Partner

        By: CAPITAL ROYALTY PARTNERS II GP, LLC, its General Partner          

By:   /s/ Nathan Hukill

            Name: Nathan Hukill             Title: President & Chairman of the
Investment Committee  

 

WITNESS:    

By:  /s/ Nicole Nesson

        Name: Nicole Nesson    

Address for Notices for All Lenders:

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:  General Counsel

Tel.:   713.209.7350

Fax:   713.209.7351

Email: adorenbaum@crglp.com

 

A-3